Citation Nr: 0812424	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initially compensable evaluation for 
right knee tendonitis.

2.  Entitlement to an initially compensable evaluation for 
lumbosacral strain.

3.  Entitlement to an initially compensable evaluation for 
sinusitis.

4.  Entitlement to an initially compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks initially compensable evaluations for 
service-connected right knee tendonitis, lumbosacral strain, 
sinusitis, and hypertension.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where the available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In this case, the veteran last underwent a VA examination in 
July 2003.  However, this examination was conducted 
approximately 8 months prior to the veteran's separation from 
active service and he has reported that his service-connected 
disorders have increased in severity since that time.  In 
addition, in August 2005 the RO also concluded that 
additional medical examinations were necessary to determine 
the current severity of the disorders on appeal.  However, 
the evidence of record does not show that these medical 
examinations were ever scheduled or conducted.  The Board 
therefore concludes that additional VA examinations are 
needed to provide a current picture of the service-connected 
disabilities on appeal.  38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims, to 
include medical treatment for the 
issues on appeal since his service 
discharge.  Based on his response, the 
RO must attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond. 

3.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee tendonitis.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the right knee.  The 
examiner must record pertinent 
complaints, symptoms, and clinical 
findings, to include whether 
instability exists, and if so, to what 
degree.  The orthopedic examiner must 
conduct range of motion studies on the 
right knee, to specifically include 
flexion and extension.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected right knee 
tendonitis.  The examiner must also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
right knee pathology.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected 
lumbosacral strain.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, 
left and right lateral flexion, and 
left and right lateral rotation.  The 
examiner must first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected back disorder.  The 
examiner must also report any 
neurological manifestations related to 
the veteran's service-connected back 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to determine the current severity of 
his service-connected sinusitis.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
must be conducted.  Specifically, the 
examiner must state the number of 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic 
treatment (lasting four to six weeks) 
that the veteran experiences per year, 
as well as the number of non-
incapacitating episodes of sinusitis 
characterized by headaches, pain and 
purulent discharge or crusting that the 
veteran experiences per year.  Any 
other related symptomatology must also 
be reported.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

6.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to determine the current severity of 
his service-connected hypertension.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
must be conducted.  Specifically, the 
examiner must note the veteran's 
predominant diastolic pressure and 
systolic pressure and state whether the 
veteran requires continuous medication 
for control of his hypertension.  The 
examiner must report any cardiovascular 
manifestations related to the veteran's 
service-connected hypertension.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

7.	The RO must notify the veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

8.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




